

113 S2914 IS: To designate the facility of the United States Postal Service located at 25 South Oak Street in London, Ohio, as the “London Fallen Veterans Memorial Post Office”.
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2914IN THE SENATE OF THE UNITED STATESNovember 12, 2014Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 25 South Oak Street in
			 London, Ohio, as the London Fallen Veterans Memorial Post Office.1.London Fallen Veterans Memorial Post Office(a)DesignationThe facility of the United States Postal Service located at 25 South Oak Street in London, Ohio,
			 shall be known and designated as the London Fallen Veterans Memorial Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the London Fallen Veterans Memorial Post Office.